DETAILED ACTION
Remarks
The present application was filed 13 May 2021, is a 371 of PCT/JP2020/003316 filed on 30 January 2020 and claims priority to JP2019-025538 filed on 15 February 2019.
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable by virtue of its dependence from claim 2.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Verification Device and Method for Verifying a Program Using a Tree Structure of Common and Non-Common Test Scenario Phases.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D140 (Fig. 4), S210, S220, S230 and S240 (Fig. 5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As to claim 1, the claim is directed to a verification device comprising a virtual computer and a test execution control computer. However, a virtual computer is construed as a software computer such a virtual machine, at least because paragraph [0017] discloses that a virtual computer imitates a microcomputer. A “test execution computer” is construed as software as well, since in view of the specification, a computer may be virtual. Thus, the claim is directed only to software components, i.e., software per se. Computer programs per se, are non-statutory subject matter. M.P.E.P. § 2106.03(I).
As to claims 2-6, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 2, the claim refers to “a result of a test for verifying the software program that has not yet been modified is good” at lines 9-10. However, whether or not a result is “good” or not is subjective and the specification provides no standard for distinguishing a “good” result from a bad one. The claim is therefore indefinite. See M.P.E.P. § 2173.05(b)(IV). For the purposes of examination, a “good” result of a test for verifying will be interpreted as meaning the software program passed that phase of testing. Note that this is NOT suggested claim language.

	As to claim 3, the claim is dependent on claim 2 and is rejected for the same reasons. Note that it also recites similar indefinite language at lines 2-3 which is also indefinite for the same reasons.

	As to claim 7, he claim purports to be a method claim but refers to “a verification method executed by a virtual computer” but it is not clear what that method is. The claim only refers to a configuration of the virtual computer and a test execution control computer. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.” M.P.E.P. § 2173.05(q). For the purposes of examination, the various steps that the virtual computer and test execution control computer are configured to perform will be construed as the steps of the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2021/0374215) (art made of record – hereinafter Nissen) in view of Tepus (US 2012/0017128) (art made of record – hereinafter Tepus).

As to claim 1, Nissen discloses a verification device comprising: 
a virtual computer configured to imitate a microcomputer equipped with a software program to be verified, in order to verify the software program; (e.g., Nissen, Fig. 2 and associated text, par. [0028]: Fig. 2 shows a diagram for running a variety of tests. Containers CON, such as virtual machines. Container CON starts the desired applications. One of the software applications can be a simulation environment SIM in which virtual ECUs are executed; par. [0003]: increasingly, it is becoming possible to test numerous ECU functions without the presence of hardware. For example, the firmware of an ECU for processing sensor data in a motor vehicle can be tested) and 
a test execution control computer configured to cause the virtual computer to execute a plurality of test scenarios, (e.g., Nissen, Fig. 2 and associated text, par. [0028]: Fig. 2 shows a diagram for running a variety of tests on a computer cluster CC. On the operating computer there is scheduler. This submits jobs JOB to the computer cluster CC, wherein a job comprises the applications to be executed and the required data or parameters PAR, such as the stimuli required for the simulation; par. [0003]: for example, the firmware of an ECU for processing sensor data in a motor vehicle can be tested by means of a “virtual test drive”, wherein a number of software applications interact to carry out the simulation)
wherein
the test execution control computer is configured:
to cause the virtual computer to execute, when the text execution control computer causes the virtual computer to execute a first test scenario (see above)
to cause the virtual computer to perform testing when the test execution control computer causes the virtual computer to execute a second test scenario (see above).
Nissen does not explicitly disclose: to execute a plurality of test scenarios for verifying the software program; wherein the test execution control computer is configured: to divide the plurality of test scenarios into phases, in order to cut out a common part among the plurality of test scenarios as a common phase; to create and store a tree structure mapping out the plurality of test scenarios as scenario division information, the tree structure where the common phase is followed by a non-common phase, the common phase branched out into the non-common phases; to cause the virtual computer to execute the common phase in accordance with the tree structure as the scenario division information, and subsequently to store as a snapshot a state of the virtual computer that has executed the common phase, when the test execution control computer causes the virtual computer to execute a first test scenario; and to cause the virtual computer to use the snapshot to reproduce the state of the virtual computer that has executed the common phase, and subsequently to execute the non-common phases, when the test execution control computer causes the virtual computer to execute a second test scenario.
However, in an analogous art, Tepus discloses:
to divide the plurality of test scenarios into phases, in order to cut out a common part among the plurality of test scenarios as a common phase; (e.g., Tepus, par. [0018]: as illustrated in FIG. 1, the system may subdivide [cut] a test case in a plurality of test steps 26-44  grouped in test sequences 18, 20, 22, 24 and hierarchically organized in layers, 12, 14, 16; Fig. 2 and associated text, par. [0024]: steps 76 and 78, which may be identical for [common to] both tests [step 80 is as well, so steps 76, 78 and 80 together being the common phase (step 80 corresponding to the “debug project” step in tests 72)]) 
 to create and store a tree structure mapping out the plurality of test scenarios as scenario division information, the tree structure where the common phase is followed by a non-common phase, the common phase branched out into the non-common phases; (e.g., Tepus, par. [0024]: referring to FIG. 2, a schematic diagram of a second example of an embodiment comprising a test framework architecture for tree sequence testing is shown [and see figure, steps 76, 78 and 80 (together the common phase) branch to non-common phases 82 and 86])
to execute the common phase in accordance with the tree structure as the scenario division information, (e.g., Tepus, par. [0029]: an independent minimal sequence of multi-layer testing may be executed by going through the test steps “(i.e., ‘going down in a test sequence tree’)” for executing each test step action in the natural or hierarchical layer order) and subsequently to store as a snapshot a state of the computer that has executed the common phase, when execut[ing] a first test scenario (e.g., Tepus, par. [0031]: the system may comprise a memory for saving a test context for at least one of said layers [saved context being a snapshot]. A test context or working context or test environment may comprise parameters and test action recovery results for a layer. Therefore, the size of the new test case may be reduced due to the possibility of reusing the existing context of already used [executed] test steps in a test sequence tree [the context saved after step 80 being snapshot of the state of the computer that has executed the common phase]), and 
when testing, to use the snapshot to reproduce the state of the virtual computer that has executed the common phase, and subsequently to execute the non-common phases, when execut[ing] a second test scenario (e.g., Tepus, par. [0032]: the test context may be saved and recovered, allowing for continuation of testing previously untested or erroneous layers of test steps; Fig. 2 and associated text, par. [0025]: for example, a recovery call “Error: Product crasher” issued due to failure of test step 84, may be passed to a next upper layer. In the example shown in FIG. 2, the recovery call may be passed between layers or may be directly send to test step 6 for recovery action. Successful recover action may allow system 74 to continue with test 2 test step 86 [a non-common phase] executing its test action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test control computer of Nissen to include test scenarios for verifying the software program, dividing them into phases to cut out a common part among the phases and creating and storing a tree mapping out the test scenarios with the common phase followed by and branching to the non-common phase, as taught by Tepus as Tepus would provide the advantage of a means of reducing time for test engineers for investigating errors in large test suites. (See Tepus, par. [0014]). Note too Tepus also teaches that functions of Tepus’ device can be can be distributed over any number of apparatuses. (See Tepus, pars. [0048-0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual computer and test running of Nissen to include executing the common phase in accordance with the tree structure, storing state of the computer that has executed the common phase as a snapshot when executing a first test scenario, using the snapshot to reproduce the state of the computer, and subsequently executing the non-common phase when expecting the second test scenario, as taught by Nissen, as Nissen would provide the advantage of a means of shortening automation of testing and easing remaining error handling. (See Teppus, par. [0032]). Note that Tepus also teaches that functions of Tepus’ device can be can be distributed over any number of apparatuses. (See Tepus, pars. [0048-0049]).

As to claim 6, Nissen/Tepus discloses the verification device according to claim 1 (see rejection of claim 1 above), Nissen further discloses:
wherein the microcomputer corresponds to an on-vehicle electronic control device to be mounted on an automobile, (e.g., Nissen, par. [0003]: components of motor vehicles, such as control units, are tested. Firmware of an ECU for processing sensor data in a motor vehicle can be tested) and 
the virtual computer executes a model that imitates the microcomputer, and a simulator that imitates the automobile with respect to the microcomputer (e.g., Nissen, par. [0028]: containers CON, such as a virtual machines. The container CON comprises a job executor which starts desired job applications. One of the job applications can be a simulation environment SIM [simulator] in which virtual ECUs [models that imitates microcomputers] are executed).

As to claim 7, it is a method claim, the limitations of which are substantially the same as those of claim 1. Accordingly, it is rejected for substantially the same reasons.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nissen (US 2021/0374215) in view of Tepus (US 2012/0017128) in further view of Brooker et al. (US 2022/0012083) (art made of record – hereinafter Brooker).

As to claim 4, Nissen/Tepus discloses the verification device according to claim 1 (see rejection of claim 1 above), and further discloses wherein the test computer causes the virtual computer to store as a snapshot a state of the virtual computer (see rejection as claim  but does not explicitly disclose wherein the test execution control computer causes the virtual computer to store, as the snapshot, a state of a processor for the virtual computer and a state of a memory of the virtual computer.
However, in an analogous art, Brooker discloses wherein
   to store, as the snapshot, a state of a processor for the virtual computer and a state of a memory of the virtual computer (e.g., Brooker, par. [0023]: snapshotting stores a state including elements such as contents of CPU registers of the virtual machine instance, contents of RAM of virtual machine instances and any other information required to return the virtual machine instances to its prior state at a later point in time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stored state of Nissen/Tepus by incorporating storing a state of a processor and a state of a memory of the virtual computer, as taught by Brooker, as Brooker would provide the advantages of a means of recording a full state of virtual computer and a means of quickly restoring its state. (See Brooker, par. [0080], abstract).

As to claim 5, Nissen/Tepus discloses the verification device according to claim 4 (see rejection of claim 4 above), but does not explicitly disclose wherein the state of the processor for the virtual computer corresponds to data stored in a register of the processor, and the state of the memory of the virtual computer corresponds to data stored in an entire area of the memory.
However, in analogous art, Brooker discloses:
  wherein the state of the processor for the virtual computer corresponds to data stored in a register of the processor, and the state of the memory of the virtual computer corresponds to data stored in an entire area of the memory (e.g., Brooker, par. [0023]: snapshotting stores a state including elements such as contents of CPU registers of the virtual machine instance, contents of RAM of virtual machine instances and any other information required to return the virtual machine instances to its prior state at a later point in time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stored state of Nissen/Tepus by incorporating storing data stored in a register of the processor of the virtual computer and data stored in an entire area of memory of the virtual computer, as taught by Brooker, as Brooker would provide the advantages of a means of recording a full state of virtual computer and a means of quickly restoring its state. (See Brooker, par. [0080], abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196